In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of (1) an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), entered February 8, 2005, as, in effect, denied that branch of their motion which was to compel a further examination before trial of a witness regarding certain photographs, and (2) an order of the same court entered April 4, 2005, as, in effect, granted that branch of the defendants’ motion which was to preclude questioning regarding the subject photographs at the deposition of another witness.
Ordered that the appeals are dismissed, with one bill of costs.
The portion of the order entered February 8, 2005, which, in effect, denied that branch of the plaintiffs’ motion which was to compel a further examination before trial of a witness regarding certain photographs, and the portion of the order entered April 4, 2005, which, in effect, granted that branch of the defendants’ motion which was to preclude questioning regarding the subject photographs at the deposition of another witness, are not appealable as of right (see CPLR 5701; Garcia v Jomber Realty, 264 AD2d 809, 810 [1999]; Smith v Konica Bus. Machs., USA, 232 AD2d 398 [1996]; Scalone v Phelps Mem. Hosp. Ctr., 184 AD2d 65, 69 [1992]; Sainz v New York City Health & Hosps. Corp., 106 AD2d 500 [1984]), and we decline to grant leave to appeal. Miller, J.P., Goldstein, Spolzino and Dillon, JJ., concur.